Citation Nr: 0515124	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with spinal stenosis at L2-L5, 
currently evaluated as 20 percent disabling. 
 
2.  Entitlement to an increased rating for thoracic strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from January 1985 until 
July 1989.

The appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Albuquerque, New Mexico Regional Office (RO) that 
denied a rating in excess of 20 percent for a lumbar spine 
disorder, and a rating in excess of 10 percent for thoracic 
spine disability.  

The case was remanded by decisions of the Board dated in June 
2000 and May 2003 for further development.  The veteran was 
scheduled to appear in September 2002 at a hearing at the RO 
before a Veterans Law Judge, but failed to report.  His 
hearing request is deemed to have been withdrawn.  38 C.F.R. 
§ 20.704(d) (2004).

Entitlement to individual unemployability that was previously 
on appeal was granted by rating action dated in December 
2004.  This is considered a full grant of this benefit sought 
on appeal and the issue is thus withdrawn from appellate 
consideration.  

The issue of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine with spinal 
stenosis at L2-L5 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Thoracic strain is manifested by no more than severe 
limitation of motion without evidence of ankylosis, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; no weakness, fatigability, 
incoordination, or instability is clinically indicated.

2.  The old rating criteria are more favorable to the 
veteran.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
thoracic strain have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of an increased rating for thoracic 
spine strain has been accomplished.  As evidenced by the 
December 1998 statement of the case, and the March 1999, 
March 2001 and November 2004 supplemental statements of the 
case, the veteran and representative have been notified of 
the law and regulations governing entitlement to the benefit 
sought and informed of the ways in which the current evidence 
failed to substantiate entitlement to the increased rating.  
These discussions served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the veteran 
dated in December 2002, the RO informed him of what the 
evidence had to show to establish an increased rating, what 
medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  The letter told him to send necessary 
evidence, and thereby put him on notice to submit relevant 
evidence in his possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that VA would satisfy the VCAA notice requirements by 
ensuring that the proper notice was ultimately provided, or 
by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.

The Court subsequently reiterated this holding, and held that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made the required efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim as evidenced by scheduling him for several VA 
examinations over the years, most recently in May 2004.  See 
38 U.S.C.A. § 5103A(d).  All known VA outpatient clinical 
records have been retrieved and associated with the claims 
folder.  The case was remanded for further development in 
June 2000 and May 2003.  Under these circumstances, the Board 
finds that further assistance would have no reasonable 
possibility of substantiating the thoracic spine claim.  See 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The 
claim for an increased rating for thoracic spine strain is 
ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
In applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to 
muscles or nerves.  These determinations are, if feasible, be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. §§ 4.40, 4.45, are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

Service connection for thoracic spine strain was granted by 
rating action dated in November 1994 and a 10 percent 
disability evaluation has been assigned since that date.  The 
record reflects that historically, the service-connected 
thoracic spine disorder has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 which provides that slight 
limitation of motion of the dorsal (thoracic) segment of the 
spine warrants a noncompensable evaluation.  A 10 percent 
evaluation, which is the maximum rating, requires either 
moderate or severe limitation of motion.

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations no longer provide separate evaluations for 
disabilities of the thoracic and lumbar spines, instead 
evaluating disability of the thoracic and lumbar spine 
together.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (2)) (2004)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change. VAOPGCPREC 3-2000 (2000).

In reviewing this case, the Board must evaluate the veteran's 
service-connected thoracic spine strain under both the old 
and current regulations to determine whether he is entitled 
to an increased evaluation for thoracic strain under either 
set of criteria.  The new criteria are less favorable to the 
veteran, since he would not be entitled to the current 
separate rating for thoracic spine disability.  Therefore, 
the Board will apply only the old rating criteria.

Factual Background

The veteran was examined for VA compensation and pension 
purposes in July 1997.  He complained of a constant dull pain 
and stiffness in his low back with occasional muscle spasms 
and episodes of numbness in his left anterior thigh.  He also 
complained of difficulty sleeping and decreased physical 
endurance.  The veteran reported that his back pain was 
aggravated by changes in the weather, but relieved with 
occasional rest and medication.  He reported taking percocet 
and Valium four times daily.  A TENS (transcutaneous 
electrical nerve stimulation) unit was reported to be of 
limited help.  On clinical evaluation, the veteran was noted 
to walk with a normal gait and sit with normal posture.  
There were no visible or palpable deformities of the back.  
The paravertebral muscles were of normal tone and without 
spasm.

Range of motion of "the back" was extension to 18 degrees 
and flexion to 72 degrees, left and right lateral bending was 
to 24 degrees and bilateral rotation was to 22 degrees.  The 
veteran was reported to complain of pain on flexion, but the 
examiner noted that motion and recovery were performed 
smoothly.  The Achilles and patellar deep tendon reflexes 
were 3+ and symmetrical.  Straight leg raising tests were 
negative.  Radiographic studies of the thoracic spine were 
negative for abnormality.  The examiner's diagnosis was 
chronic lumbosacral strain manifested by low back pain and 
mild limitation of spine flexion.

VA clinical records from the El Paso, Texas VA outpatient 
clinic note that the veteran was taking morphine, methadone, 
percocet, and Valium to combat back pain.  In March 1998, the 
veteran's complained of neck and back pain with numbness 
radiating into both thighs and the right hand.  The veteran 
was noted to be taking oxycodone.

In a statement to his congressman, dated in January 1999, the 
veteran reported that he had managed to maintain a job as a 
graphic artist for two years, but that in the last six to 
nine months, his attendance had fallen off drastically 
because his lumbar spine symptomatology had gotten worse.

A VA spine examination was conducted inn January 1999.  The 
veteran reported pain in his low back, neck, and shoulders 
and related that he had been treated with lumbar epidural 
injections, a TENS unit, trigger point injections, traction 
and physical therapy.  He described his pain level as varying 
from four to seven on a scale of 0 to 10.  He used a cane to 
assist in ambulation.

On clinical evaluation, the veteran was noted to walk with a 
normal gait and sit with normal posture.  There were no 
visible or palpable deformities of the neck or back.  Deep 
palpation revealed tenderness only of the left trapezius 
muscle.  There was no atrophy or spasm of the paravertebral 
muscles.  Range of motion of "the back" was extension to 12 
degrees, flexion to 85 degrees, with 22 degrees of lateral 
bending and rotation, bilaterally.  All motion was performed 
without catches or apparent pain.  Achilles and patellar 
tendon reflexes were 3+ and symmetrical.  Straight leg 
raising tests were negative.  There was no ankle clonus.  X-
ray of the thoracic spine was negative for abnormality.  
There were no signs of spondylosis or facet arthritis. 

The veteran underwent VA spine examination in September 2000 
and reported increased numbness in the lateral aspect of the 
entire left lower limb after lying down for more than 20 
minutes.  He stated that he had increased back pain after 
standing for 10 to 15 minutes, to the extent that he had to 
lean forward to decrease the severity of pain.  The veteran 
also reported stiffness in his back and lack of endurance.  
He said that he was only able to walk two blocks before 
having to stop because of an increase in low back pain.

On clinical evaluation the veteran was noted to walk with a 
normal gait with cane assistance.  He stood and sat with 
normal posture.  Examination of the neck and the entire back 
revealed no deformity.  Deep palpation revealed tenderness 
only in the left paravertebral muscles at the T12/L1 level.  
There was no tenderness in the trapezius, deltoids, or 
buttocks muscles.  The paravertebral muscles were without 
atrophy or spasm at rest or during motion.  There was no 
listing of the spine and the Goldthwaite's sign was absent.  
Range of motion of the back was extension to 12 degrees, 
flexion to 85 degrees, left and right lateral bending to 16 
degrees, and left and right rotation to 18 degrees.  All 
motion was performed without catches.  The veteran reported 
that he had pain at the limits of motion in all planes, most 
notably with full extension.  There was no incoordination on 
motion.  Straight leg raising tests were negative.  The 
patellar and Achilles tendon reflexes were uniformly 3+ and 
symmetrical.  No ankle clonus was elicited.

Radiographic studies of the thoracic spine revealed no 
abnormalities.  There were no signs of spondylosis, or facet 
arthritis or ankylosis in the thoracic or lumbar spines.  The 
examiner noted that the original diagnostic images of the 
February 1999 MRI had been reviewed by himself and a VA 
radiologist and that no spinal stenosis could be identified.  
The examiner's diagnosed mild degenerative disc disease of 
the lumbar spine, manifested by low back pain and moderate 
limitation of motion but without sciatica, neurologic 
findings, listing of the spine, positive Goldthwaite's sign, 
or osteoarthritic changes.  The examiner commented that the 
veteran complained of subjective symptoms of severe pain in 
his back, but that there were only mild objective findings of 
impairment on physical examination and radiologic studies.  

Documentation from the Social Security Administration was 
received showing that the appellant claimed he was unable to 
work due to thoracic arthritis, spinal stenosis of the mid 
and low back and thoracic strain.  He was found to be 
entitled to disability from June 2002 on the basis of 
findings that included severe impairment from lumbar region 
sprain, degenerative disc disease and spinal stenosis from L2 
through L5 manifested by back pain.

VA compensation and pension examinations of the bones and 
spine were performed in February and March 2004.  On 
examination on the former occasion, the veteran was observed 
to be ambulating with a cane.  Physical examination disclosed 
findings that included diffuse tenderness on palpation along 
the lumbosacral spine.  The veteran had negative straight leg 
raising and a negative Waddell's sign.  There was minimal 
guarding or subjective pain on active and positive range of 
motion of the lumbosacral spine.  

The examiner noted that an MRI performed in January 2004 
revealed arthrosis and ligamentum flavum hypertrophy and mild 
annular bulging without canal and foraminal stenosis at the 
level of L4-L5.  The veteran was shown to have right 
subarticular disc protrusion/extrusion and annular tear 
impinging on and displacing the right S1 nerve root at the 
level of L5-S1.  A diagnosis of chronic low back pain with 
suggestion of right leg radiculopathy correlating with MRI 
findings.  The examiner added that the clinical symptoms also 
correlated with a history of previous trauma as well as an 
advanced natural history of progression of degenerative 
changes to the spine.

On VA examination in May 2004, the veteran reported symptoms 
that included frequent flare-ups of back pain resulting in a 
sensation of instability in his gait and weakness in the 
lower extremities.  He related he had had a trial of an 
epidural steroid in the past without significant improvement 
in his symptoms, as well as some trigger point injection with 
minimal symptomatic relief.  He said that his symptoms had 
also been managed with a TENS unit.  

On physical examination, the veteran was observed to be in 
moderate distress secondary to pain.  He ambulated with the 
assistance of a cane.  Gait was slow but smooth.  He was 
noted to have normal thoracolumbar lordosis without asymmetry 
or ankylosis of the spine.  There was no evidence of 
paraspinal muscle spasm or atrophy.  It was reported that 
there was no evidence of fatigability of the spine.  The 
veteran was observed to have significant guarding due to pain 
which was primarily in the area of the lumbar spine.  There 
was positive straight leg raising on the right and some 
subjective decrease of touch sensation at the lateral aspect 
of the right leg in comparison to the left leg.  Muscle 
strength in the extremities was 5/5.  No asymmetry in the 
lower extremities as noted.  Deep tendon reflexes were 2+, 
bilaterally.  

Forward flexion was from zero to 45 degrees and extension was 
zero to seven degrees.  Left and right lateral flexion was 
from zero to 27 and zero to 20 degrees, respectively.  Left 
and right lateral rotation was from zero to 16 and from zero 
to 20 degrees, respectively.  It was reported that the 
veteran had tenderness and guarding due to pain from the 
beginning to the end of range of motion of the thoracolumbar 
joint.  There was no Waddell sign.  The examiner related that 
there was no evidence of fatigue, weakness, lack of endurance 
or instability of the spine.  A diagnosis of annular tear and 
disc extrusion at the level ofL5-S1 with impinging and 
displacing of the right S1 nerve root was rendered.  The 
examiner opined that this was more likely than not the cause 
of low back pain and radiculopathy involving the right leg. 

VA outpatient clinical records dated between 2002 and 2004 
reflect that the appellant sought continuing treatment for 
complaints of chronic back pain that was noted to not be 
adequately controlled, despite the use of narcotics.


Legal Analysis

At the outset, the Board points out that the veteran is in 
receipt of the maximum schedular rating (10 percent) for 
limitation of motion of the thoracic spine under the old 
rating criteria.  The 10 percent disability rating 
encompasses up to and includes severe limitation of motion.  
See 38 C.F.R. § 3.71a, Diagnostic Code 5291.  

A higher rating would require ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet 
App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

The record contains no findings of ankylosis of the thoracic 
spine, and examiners have specifically noted that the 
thoracic spine is not ankylosed.  On most recent VA 
examination in May 2004, the veteran was noted to have normal 
thoracolumbar lordosis without asymmetry or ankylosis.

The Board also finds that there is no competent evidence of 
record which indicates that the veteran's thoracic disability 
has caused marked interference with employment beyond that 
which is contemplated under the schedular criteria, or that 
there has been any necessary inpatient care.  Consequently, 
there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1). 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).

Since there is no evidence of ankylosis, the preponderance of 
the evidence is against the claim for an increased rating for 
thoracic spine strain.  There is no evidence of symptoms 
approximating ankylosis, thus, the disability does not 
approximate the criteria for the next higher evaluation.  
38 C.F.R. § 4.7.  Accordingly, the claim must be denied.



ORDER

An increased rating for thoracic strain is denied.



REMAND

In a presentation to the Board dated in April 2005, the 
veteran's accredited representative pointed out that the RO 
failed to submit the issue of an increased rating for lumbar 
disc disease to the Director, Compensation and Pension 
Services or the Under Secretary for Benefits for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1), 
as stipulated in the May 2003 Board remand.  

The Board observes that while other aspects of the remand 
were carried out, referral for extraschedular consideration 
was not accomplished.  A remand by the Board confers on a 
claimant a substantive right to compliance with the remand 
instructions.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  Stegall v West, 11 Vet. App. 268, 271 (1998).  
As a result, further development is required.  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The veteran's claim for an 
increased rating for degenerative disc 
disease of the lumbar spine must be 
submitted to the Director, Compensation 
and Pension Services, or the Under 
Secretary for Benefits for extra-
schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).

2.  Then readjudicate the veteran's 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
The case should then be returned to 
this Board if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


